Argued April 27, 1944.
The opinion of Judge O'TOOLE refusing the plaintiff's motion for judgment non obstante veredicto, which appears in the reporter's statement, correctly and satisfactorily disposes of the questions raised by the appellant. The plaintiff in its statement based its right of action on its ownership of the automobiles and its leasing of them on bailment lease to Stephany and Miss Robb, respectively. Judge O'TOOLE'S opinion shows the invalidity of such claim. Reliance was not placed in the statement on any lien or encumbrance held by it. The automobiles were not held by the plaintiff in pledge, for it did not have possession of them. The amending Act of June 27, 1939, P.L. 1135, does not have the effect of converting a lien or encumbrance upon a motor vehicle into ownership of it, or carry with it such right of possession as will sustain an action of replevin against, or give it any priority or preference over a pledge of the car given to, the proprietor of a garage and service shop who, at the request of the owner, furnished service, repairs, gasoline, oil, accessories and storage to and for the motor vehicle and actually holds *Page 266 
it in his possession by virtue of such pledge until he is paid therefor.
Furthermore, the action on its face is not maintainable in this form. A money lender who claims ownership or right of possession of two automobiles belonging to two different persons by reason of separate and distinct loans made by him to each of them, cannot join them both in one action of replevin because both automobiles are held by the same garage owner under separate liens for service, repairs, etc. Stephany had no interest in Miss Robb's automobile and she had no interest whatever in his automobile, and such diverse interests cannot be joined in one action in replevin against them both.
Judgment affirmed.